PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Elsom, Robin
Application No. 16/336,458
Filed: March 25, 2019	
Attorney Docket No. 14038.012US1
:
:
:                        DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.182, filed January 31, 2022, to expedite consideration of the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 31, 2022, to revive the above-identified application. The requisite $420 petition fee for expedited consideration has been received.
 
The petition under 37 CFR 1.182 is GRANTED.
 
The petition under 37 CFR 1.137(a) is GRANTED. 

The application became abandoned for failure to submit corrected drawings in a timely manner in reply to the Notice of Allowability, mailed October 1, 2021, which set a period for reply of three (3) months.  Accordingly, this application became abandoned on January 4, 2022. The Office mailed a Notice of Abandonment on January 19, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of replacement drawings, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay.

The amendment to the drawing filed in response to the requirement made in the Notice of Allowability mailed October 1, 2021, was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawing has been accepted.

The application is being forwarded to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.



/DEBRA WYATT/Paralegal Specialist, OPET